 Case 5:20-cv-00046-MFU Document 51 Filed 10/26/20 Page 1 of 1 Pageid#: 423




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                             HARRISONBURG DIVISION

                                              )
GERALD FORSBURG,                              )     Civil Action No. 5:20cv46
    Plaintiff,                                )
                                              )     By: Michael F. Urbanski
v.                                            )     Chief United States District Judge
                                              )
WELLS FARGO & CO., et al.,                    )
    Defendants.                               )

                                             ORDER

       Upon consideration of the Motion for Pro Hac Vice Admission of Amy Pritchard

Williams, filed by attorneys for defendant Wells Fargo Bank, N.A. and Wells Fargo & Co.

(collectively “Wells Fargo”), ECF No. 44, and finding it proper so to do, the Court ORDERS

that, pursuant to the requirements of Local Rule 6(d) of the United States District Court for

the Western District of Virginia, Amy Pritchard Williams is specially admitted to appear and

participate in the above-captioned matter.

              It is so ORDERED.

                                             ENTERED:        October 26, 2020
                                                                Michael F. Urbanski
                                                                Chief U.S. District Judge
                                                                2020.10.26 10:31:39 -04'00'

                                             Michael F. Urbanski
                                             Chief United States District Judge
